NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MEGAN JAMES,                                     No. 08-72346

               Petitioner - Appellant,           Tax Ct. No. 5128-06

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Megan James appeals pro se from the Tax Court’s summary judgment

upholding the denial of equitable innocent spouse relief for tax years 2000-2004.

We have jurisdiction under 26 U.S.C. § 7482(a). We review de novo. Miller v.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Comm’r, 310 F.3d 640, 642 (9th Cir. 2002). We affirm.

      The Tax Court properly determined that James failed to qualify for innocent

spouse relief because she did not file any valid joint returns. See 26 U.S.C. § 6065

(“Except as otherwise provided by the Secretary, any return, declaration, statement,

or other document required to be made under any provision of the internal revenue

laws or regulations shall contain or be verified by a written declaration that it is

made under the penalties of perjury.”); Ordlock v. Comm’r, 533 F.3d 1136, 1139

(9th Cir. 2008) (“To qualify for innocent spouse relief, the taxpayer must show that

the couple filed a joint return, that the return contained an understatement

attributable to ‘erroneous items’ of the other spouse, and that in signing the return,

the ‘innocent spouse’ did not know or have reason to know of the understatement.”

(emphasis added)).

      James’s remaining contentions, including those concerning duress and

estoppel, are unpersuasive.

      AFFIRMED.




                                            2                                    08-72346